EX. FORM OF NON-NEGOTIABLE PROMISSORY NOTE Dated: October 22, 2009 FOR VALUE RECEIVED, Growth Capital Portfolio, LLC (“Payor” or the “Portfolio”), a Delaware limited liability company issuing its “Interests” of limited liability company interests, hereby promises to pay [insert name of payee] (“Payee”) the Payment Amount (as defined in Section 2) in two separate installments as discussed below. This Note is being issued so that Payor may purchase Interests of the Portfolio (“Repurchased Interests”) from Payee pursuant to the terms and subject to the conditions set out in the Offer to Purchase dated October 1, 2009, with any amendments or supplements thereto (collectively, “Offer”).This Note is not negotiable and is not interest-bearing. 1.
